Citation Nr: 1633406	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  08-14 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating greater than 20 percent for osteoarthritis of the right knee (right knee disability).
 
2.  Entitlement to an increased rating greater than 10 percent for degenerative joint disease of the left knee (left knee disability).
 
3.  Entitlement to an increased rating greater than 10 percent for a resection spur and arthroplasty of the calcaneocuboid joint of the left foot (left foot disability).
 
4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to December 1997.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefits sought on appeal.

In November 2010, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the record.

The August 2015, the Board denied the claims of entitlement to increased ratings for bilateral knee disabilities and remanded the claims of entitlement to an increased rating for the left foot disability and a TDIU, which are again before the Board.  As a VA examination as to the left ankle has been conducted, the ordered development on the left foot disability has been complete.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions).

In a May 2016 Joint Motion for Remand (JMR), the Court of Appeal for Veterans Claims (Court) vacated and remanded the issues of entitlement to increased ratings for bilateral knee disabilities; as such, they are also before the Board.  In June 2016, the Veteran waived his right to submit new evidence and have RO consideration of the CAVC remanded claims.

The issues of increased ratings for bilateral knees and entitlement to TDIU addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The service-connected resection spur and arthroplasty of the calcaneocuboid joint of the left foot is appropriately contemplated by marked limitation of motion for the pendency of the appeal period.  Severe foot injury is not found.


CONCLUSION OF LAW

During the pendency of this appeal, the criteria for a 20 percent rating, but no higher, for resection spur and arthroplasty of the calcaneocuboid joint of the left foot have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 5271 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

An August 2006 letter provided proper notice with regard to the claim for an increased rating for left foot disability.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the Veteran's claim file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The United States Court of Appeals for Veterans Claims (Court) has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

In this case, VA examinations were conducted in November 2006, May 2011, May 2014, and March 2016.  The Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regard to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  These examinations, along with the remaining evidence of record, contain sufficient findings to rate the Veteran's service-connected disability under the appropriate diagnostic criteria.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Factual Background

The Veteran appeared for a VA examination in November 2006.  The examiner described resection and arthroplasty, calcaneocuboid, left joint.  The Veteran reported pain in his left foot, especially with prolonged standing or walking.  He described pain and swelling at rest, and pain, weakness, stiffness, and swelling upon standing or walking.  The examiner noted that the Veteran had undergone removal of a bone spur,  which he believed had returned.  Examination of the feet revealed abnormal weight bearing.  Range of motion testing of the left ankle revealed zero degrees of dorsiflexion and 40 degrees of plantar flexion.  Joint function was not additionally limited by pain, fatigue weakness lack of endurance or incoordination after repetitive use.  Examination of the left foot revealed no tenderness, weakness, edema, atrophy or disturbed circulation.  There was pes planus but no valgus present.  There was no forefoot/midfoot malalignment.  There was no tenderness to palpation of the left foot plantar surface.  The left Achilles tendon revealed good alignment.  Pes cavus was not present.  No hammer toes were found.  Morton's Metatarsalgia was not present.  There was no Hallux valgus present.  Hallux rigidus was not present  The Veteran did not have any limitation with standing and walking.  The examiner noted that he did not require any type of support with his shoes.  There was a scar located on the left lateral foot which was depressed measuring about 3 cm by 0.5 cm.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, abnormal texture, inflammation, or edema.  X-rays revealed mild bilateral hallux valgus and minimal degenerative arthritic changes of the first MP joint.

During the November 2010 Board hearing, the Veteran described left foot pain and swelling.

The Veteran appeared for a VA examination in May 2011.  He described left foot pain, weakness, stiffness, swelling, fatigue and lack of endurance in conjunction with his resection and arthroplasty, calcaneocuboid, left joint.  He reported that he wore orthopedic shoes and experienced pain upon walking.  The examiner indicated that the bilateral feet were negative for joint deformity, deviation, and inflammation.  He noted a left foot linear, surgical scar that was 6cm in length by 0.2cm.  There was no disfigurement, tissue loss, tenderness, abnormal texture or keloid formation present.  There were four hammer toes present.  The feet were tender at the arches.  Achilles alignment was within normal limits and negative for pain with manipulation.  The Veteran had reduced height in the arches bilaterally with and without weight bearing.  There was normal range of motion of the feet bilaterally and no change in function with repetition.  Left foot X-rays revealed no evidence of acute fracture or dislocation.  There was mild hallux valgus with mild degenerative changes at the first metatarsophalangeal joint.  An accessory ossification center was noted adjacent to the distal fibula.  Slight metatarsus adductus defect was noted.  A tiny enthesophyte was noted along the posterior aspect of the calcaneus.  The surrounding soft tissues appeared intact with minimal scattered vascular calcifications.  The examiner diagnosed bilateral pes planus and status post resection spur and arthroplasty, calcaneocuboid joint left foot with degenerative changes noted on x-ray.

The Veteran appeared for a VA examination in May 2014.  Diagnoses of flat foot, hallux valgus, and degenerative arthritis were made for the left foot.  The Veteran reported pain on use of feet and limited ability to walk distances.  Both feet displayed decreased longitudal arch height and marked deformity.  The left foot had inward bowing of the Achilles tendon.  The Veteran had mild left foot hallux valgus, but denied having had surgery for it.  The examiner indicated that the Veteran's resection and spur arthroplasty of the calcaneocuboid joint had residual symptoms of arthritis.  The left ankle linear, surgical scar was 6.0 cm long with width 1.0 cm.

The Veteran appeared for a VA examination in March 2016 as to the ankles.  The examiner diagnosed left ankle osteoarthritis, resection spur and arthroplasty of the left foot calcaneocuboid joint, and old fracture deformities of the medial and lateral malleolus.  The Veteran described flare-ups of left ankle pain, difficulty using stairs, and difficulty walking or weight bearing for long.  The right ankle displayed normal range of motion, dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  The left ankle displayed abnormal range of motion, dorsiflexion to 15 degrees and plantar flexion to 30 degrees, with pain causing functional loss.  There was evidence of pain with weight bearing, but no tenderness or crepitus.  For both ankles, there was no additional loss of function or range of motion after three repetitions.  The examiner stated that left ankle pain significantly limited functional ability with flare-ups.  There was left ankle disturbance of locomotion noted.  There was no reduction in muscle strength, ankylosis, or instability.  A stable, non-painful left ankle scar was noted with length 6 cm and width .2cm.  The Veteran stated that he used a brace occasionally and a cane regularly, mainly for his knee.  The examiner found that the Veteran would find it difficult to work in jobs which required prolonged weight bearing or walking, but that any position that entailed limited ambulation or work while sitting should not cause any limitation due to his foot/ankle condition.

The March 2016 examiner also conducted an examination as to the feet and found bilateral pes planus, hammer toes, and mild hallux valgus without surgery, and left foot arthritis.  The examiner noted that the Veteran used orthotics on the bilateral feet.  He further noted that the Veteran experienced pain on use and manipulation of the feet.  There was no evidence of foot deformity.  For both feet, the examiner found functional loss as excess fatigability, pain on weight bearing, and lack of endurance.  The examiner stated that a residual of the Veteran's left foot surgery was pain at ambulation.

Analysis

The Veteran is rated as 10 percent disabled under 38 C.F.R. § 4.71a, Diagnostic Code 5271 for his resection spur and arthroplasty of the calcaneocuboid joint of the left foot (left foot disability), based on limited motion of ankle.  He is separately service-connected for pes planus, the evaluation of which is not on appeal.

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. §1155.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2015).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records. 38 C.F.R. §4.2 (2015). 

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. §4.10 (2015). 

The Board notes that where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2015); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2015). 

Under Diagnostic Code 5271, a 10 percent evaluation is provided for moderate limitation of motion and a 20 percent evaluation for marked limitation of motion of the ankle.  38 C.F.R. § 4.71a.  

Normal ranges of motion of the ankle are as follows: dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  

The terms "moderate" and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  A 20 percent rating is appropriate with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.

Additional ratings are available for the ankle if ankylosis, malunion of os calcis or astragalus, or astragalectomy are found; they are not found in this case.  Id.

Under DC 5284 for foot injuries, severe is 30 percent, moderately severe is 20 percent, and moderate is 10 percent.  Id.

Rating is available for hammer toe under DC 5282.  While the Veteran has been noted as having hammer toes by the May 2014 and March 2016 VA examiners, as discussed below, the March 2016 examiner specified that the hammer toes were on bilateral feet.  There is no evidence, however, that the hammer toes are a residual of the service-connected resection spur and arthroplasty of the calcaneocuboid joint of the left foot (left foot disability), and they are not specific to the left foot, further supporting that they are not a residual of the left foot surgery.  As such, the Board finds these rating criteria inapplicable.  Id.

Additional ratings are available for the feet if bilateral weak feet, claw foot, Morton's disease, hallux valgus-operated or severe, or severe hallux rigidus, malunion or nonunion of tarsal, or metatarsal bones are found; they are not found in this case.  Id.

Giving the Veteran the benefit of the doubt, the Board finds an increased rating under DC 5271 for 20 percent evaluation for marked limitation of motion appropriate.  38 C.F.R. § 4.71a.  

During the November 2006 VA examination, the Veteran described pain and swelling at rest, and pain, weakness, stiffness, and swelling upon standing or walking.  As to the left ankle, the examiner noted range of motion as zero degrees of dorsiflexion and 40 degrees of plantar flexion.  This represents 20 degrees from normal dorsiflexion and 5 degrees from normal plantar flexion, and displays especially marked limitation of dorsiflexion.

During the May 2011 VA examination, the Veteran described left foot pain, weakness, stiffness, swelling, fatigue and lack of endurance in conjunction with his resection and arthroplasty, calcaneocuboid, left joint.  He described wearing orthopedic shoes and suffering pain upon walking.  Normal range of motion was found for the feet, but no range of motion measurements of the ankles were taken.

During the May 2014 VA examination, the Veteran reported pain on use of feet and limited ability to walk distances.  The examiner indicated that the Veteran's resection and spur arthroplasty of the calcaneocuboid joint had residuals symptoms of arthritis.  No range of motion measurements of the ankles were taken.

During the March 2016 VA examination, the Veteran described flare-ups of left ankle pain, and difficulty using stairs, and difficulty walking or weight bearing for long.  The left ankle displayed abnormal range of motion, dorsiflexion to 15 degrees and plantar flexion to 30 degrees, with pain causing functional loss.  As normal ranges of motion of the ankle are as follows: dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees, these measurements represent significant limitation of motion.  38 C.F.R. § 4.71a, Plate II.  The examiner stated that left ankle pain significantly limited functional ability with flare-ups.  There was left ankle disturbance of locomotion noted.  The examiner stated that a residual of the Veteran's left foot surgery was pain at ambulation.

Given the Veteran's limitations in range of motion as to the left ankle, and the pain and difficulty standing and walking consistently described by the Veteran as to his left foot as a residual of his left foot surgery, the Board finds marked limitation of motion and a 20 percent increased rating appropriate under Diagnostic Code 5271.  This 20 percent rating represents the maximum rating for this code, and contemplates the Veteran's left foot arthritis in the rating.  

The Board does not find a 30 percent rating for severe left foot injury appropriate under DC 5284, as the Veteran is able to walk and stand, just not for prolonged periods.  Further, part of the Veteran's limited ability to walk and stand is due to his bilateral pes planus foot disability, which is separately rated and not on appeal.  38 C.F.R. § 4.71a.

Finally, the Board does not find that an additional compensable rating is warranted for postoperative left foot scar.  38 C.F.R. § 4.118, DCs 7801-7805.  The scar has been consistently described as linear, superficial, stable, not painful, and less than 6 square inches.

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left foot disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's resection spur and arthroplasty of the calcaneocuboid joint of the left foot with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In particular, he has pain with use, as well as marked limitation of dorsiflexion and additional limitation of plantar flexion.  Such denotes the symptomatology contemplated by the rating schedule for the evaluation of injuries of the foot.  Moreover, there is also no indication of a combined effect of service-connected disabilities which is exceptional and not captured by schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014)

In short, there is nothing in the record to indicate that the Veteran's resection spur and arthroplasty of the calcaneocuboid joint of the left foot causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased rating to 20 percent but no higher, for a resection spur and arthroplasty of the calcaneocuboid joint of the left foot (left foot disability) is granted.


REMAND

Bilateral Knees 

The August 2015 Board decision noted that the Veteran's left knee degenerative joint disease historically was rated under DC 5003-5257 for arthritis substantiated by X-ray findings (DC 5003) and recurrent subluxation or lateral instability (DC 5257).  During the course of the appellate period, the criteria under which this disability is rated was changed to DC 5003-5260, as analogous to arthritis and limitation of flexion (DC 5260).  The right knee osteoarthritis has been consistently rated under DC 5010-5260 for arthritis, due to trauma, substantiated by X-ray findings, (DC 5010) and for limitation of flexion of the knee (DC 5260).

The May 2016 JMR stated that the Board's August 2015 denials failed to adequately consider whether the Veteran is entitled to additional ratings under DCs 5258 (cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint), 5259 (cartilage, semilunar, removal of, symptomatic), and 5257 (recurrent subluxation or lateral instability).  38 C.F.R. § 4.71a.

With respect to whether separate ratings were warranted under DCs 5258 and 5259, the parties agreed that the Board failed to adequately consider the Veteran's symptomatology associated with his bilateral knee meniscectomies and provide a thorough analysis as to whether separate ratings would constitute pyramiding, despite acknowledging diagnostic evidence of dislocated semilunar cartilage in both knees during the appeal period (as contemplated by DC 5258) and that such cartilage was removed by arthroscopic surgery (as contemplated by DC 5259).  Specifically, the parties agreed that consideration of symptoms of tenderness over the medial and lateral joint lines bilaterally, hypertrophied knees, crepitus, and mild joint effusion were warranted, as demonstrated by the September 2010, X-ray of the bilateral knees and May 2011 VA Examination.

With respect to whether separate ratings were warranted under DC 5257, the parties agreed that the Board failed to adequately consider evidence suggesting subluxation of the right and left knees in the September 2008 VA examination.  Specifically, the parties pointed out that in a September 2008 X-ray report, there was evidence of moderate subluxation of the tibia on the femur on the right knee and slight medial subluxation of the femur on the tibia on the left knee. 

Notably, VA may not rate the same symptoms twice, which would constitute impermissible "pyramiding."  38 C.F.R. § 4.14.  In determining whether separate disability ratings are warranted, an essential inquiry is whether any of the symptomatology for any service-connected condition is duplicative or overlapping with that of another service-connected condition.  Murray v. Shinseki, 24 Vet.App. 420, 423 (2011); Esteban v. Brown, 6 Vet.App. 259, 262 (1994).

In this case, the Board finds it cannot make the determination of whether rating the symptoms so stated as separate ratings under DCs 5258, 5259, and 5257 would constitute rating overlapping symptoms without an additional medical opinion.  See Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (Board may not make independent medical assessments).  As such, a VA examiner's opinion is requested.

In addition, the Veteran was last afforded a VA examination as to his knee disabilities in September 2015.  That examination discussed no history of meniscus condition and no history of recurrent subluxation.  In his June 2015 TDIU examination, the Veteran suggested his bilateral knee symptoms had worsened, as he indicated he had endured surgery and was unemployable due to his knees.  The Court has held that a veteran is entitled to a new VA examination where there is evidence, including his lay statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  To ensure the Veteran is afforded an adequate VA examination that provides a current picture of his symptoms, a new VA examination is required.

Further, in the latest September 2015 VA examination, the examiner noted tibial or fibular impairment.  The examiner will be asked to elaborate on the history and extent of this impairment.

Upon remand, all outstanding VA and private treatment records should be associated with the claims file, to the extent possible.

TDIU

The Veteran's claim for a TDIU is inextricably intertwined with the above claims; consideration of this matter must be deferred pending resolution of this claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Associate all outstanding VA treatment records with the claims file.

Contact the Veteran and request authorization to obtain private records.  Associate all obtained private treatment records with the claims file.

All requests and all responses for the above-described records, including negative responses, must be documented in the claims file.  

2.  After the above evidence is obtained, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected bilateral knee disabilities.  The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  Based on the Veteran's reports and the results of examination, the VA examination report should include the criteria necessary to rate the disabilities on appeal.

A.  Please consider the Veteran's symptomatology associated with his bilateral knee meniscectomies and dislocated semilunar cartilage.  Particular attention is directed to reports of tenderness over the medial and lateral joint lines bilaterally, hypertrophied knees, crepitus, and mild joint effusion in the September 2010 X-ray of the bilateral knees and May 2011 VA Examination.

Please specify whether the Veteran exhibits cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint, from August 2006 to present (pendency of the appeal).

Please specify whether the Veteran exhibits symptomatic removal of cartilage, semilunar, from August 2006 to present.

Please opine as to whether these symptoms are manifested as a separate condition.  If there is overlap of symptoms with another condition, please explain to the extent the symptoms overlap.

B.  Please consider evidence suggesting subluxation of the right and left knees.  Specifically, in a September 2008 X-ray report, there was evidence of moderate subluxation of the tibia on the femur on the right knee and slight medial subluxation of the femur on the tibia on the left knee. 

Please consider whether the Veteran's bilateral knee disabilities have manifest as recurrent subluxation or lateral instability at any point during the appeals period, from August 2006 to present.  If recurrent subluxation or lateral instability is found, please specify if it is severe, moderate, or slight.

Please opine as to whether any recurrent subluxation or lateral instability symptoms are manifested as a separate condition.  If there is overlap of symptoms with another condition, please explain to the extent the symptoms overlap.

C.  Please consider evidence suggesting impairment of the tibia and fibula, for example, the September 2015 VA examination noting bilateral shin splints.

Please specify, from August 2006 to present, whether the Veteran's knee condition has manifested as: Nonunion of, with loose motion, requiring brace; malunion of with marked knee or ankle disability; malunion of with moderate knee or ankle disability, or malunion of with slight knee or ankle disability.

3.  After the above is complete and any additional development deemed necessary has been completed, readjudicate the Veteran's claims for increased rating for bilateral knee disabilities and entitlement to TDIU.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. K. BARONE
 Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


